Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 29 and 60, the prior art of record fails o show a system and method of communication set-up comprising: an electronic circuit, the circuit including at least one communication unit configured for wireless communication, the communication unit including an antenna network connected to an antenna; and an actuating unit; wherein the circuit further includes a signal processing unit, and in response to operation of the actuating unit, the actuating unit is configured to release a signal to the signal processing unit, which, on the basis of the released signal, converts the communication set-up from a blocked state to an enabled state, or from the enabled state to the blocked state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Droste teaches a vehicle disc antenna for a toll payment system using short-range radio signal.
Firereaizen teaches a rotatable transponder system comprising first and second antenna elements arranged in a predetermined geometry.
Allee teaches a flexible identification system and related methods.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        4/26/2022